Citation Nr: 9927482	
Decision Date: 09/24/99    Archive Date: 10/05/99

DOCKET NO.  98-03 473	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating for residuals of fractures 
of the left femur, left pelvis and inferior pubic rami on the 
right, with dislocations of the symphysis pubis and left 
sacroiliac joint, and sacroiliac strain, currently evaluated 
as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1956 to 
January 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision by 
which the Huntington, West Virginia RO granted an increased 
(30 percent) rating for residuals of fractures of the left 
femur, left pelvis and inferior pubic rami on the right, with 
dislocations of the symphysis pubis and left sacroiliac 
joint, and sacroiliac strain.  The veteran appealed for a 
higher rating and requested a hearing at the Roanoke, 
Virginia RO.  In March 1998, the veteran failed to appear for 
a hearing at the RO before a local hearing officer.  By 
rating decision of April 1998, the Roanoke RO denied service 
connection for degenerative joint and disc disease of the 
cervical spine and lumbar spine, and benign prostatic 
hypertrophy (claimed as bladder problems), both on a direct 
basis and as secondary to service-connected disability.  
Thereafter, the claims folder was forwarded to the Board for 
appellate review of the issue of entitlement to an increased 
rating for residuals of fractures of the left femur, left 
pelvis and inferior pubic rami on the right, with 
dislocations of the symphysis pubis and left sacroiliac 
joint, and sacroiliac strain.  (Although the issue was not 
characterized by the RO exactly this way, it appears from a 
review of an April 1959 rating decision that the service-
connected condition contemplates each of the aforementioned 
fractures and dislocations, as well as sacroiliac strain.)

By written communication to the RO, dated in November 1998 
and received at the Board in September 1999, the veteran 
expressed his desire to appeal the April 1998 rating 
decision, and to appear before a local hearing officer at the 
RO.  It is not clear whether the veteran intended that his 
request for an RO hearing would also involve testimony on the 
issue now before the Board.  The Board nevertheless construes 
the November 1998 statement from the veteran as a timely 
Notice of Disagreement (NOD) with the April 1998 rating 
decision.  However, the RO has not issued a statement of the 
case (SOC) addressing the issues which were adjudicated in 
the April 1998 rating action and there has been no 
substantive appeal to the Board on these issues.  As such, 
the issues addressed in the April 1998 rating action are not 
before the Board for appellate consideration at this time.  
Those issues are referred to the RO for the issuance of a 
SOC.


REMAND

The Board notes that the veteran's disability, characterized 
as residuals of fractures of the left femur, left pelvis and 
inferior pubic rami on the right, with dislocations of the 
symphysis pubis and left sacroiliac joint, and sacroiliac 
strain, has been rated by the RO under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5255 (pertaining to 
impairment of the femur).  

Malunion of the femur with slight knee or hip disability is 
rated 10 percent disabling.  Diagnostic Code 5255.  Malunion 
of the femur which is productive of moderate knee or hip 
disability is rated 20 percent disabling.  Id.  Malunion of 
the femur with marked knee or hip disability is rated 30 
percent disabling.  Id.  When impairment of the femur is 
manifested by fracture of the surgical neck of the femur with 
false joint, a 60 percent rating is warranted.  Id.  
Impairment of the femur manifested by fracture of the shaft 
or anatomical neck of the femur with nonunion, without loose 
motion, weight-bearing preserved with the aid of a brace, is 
also 60 percent disabling.  Id.  The fracture of the shaft or 
anatomical neck of the femur with nonunion, with loose motion 
(spiral or oblique fracture), is rated 80 percent disabling.  
Id.

The veteran's service-connected disability is ratable under 
diagnostic codes which contemplate impairment manifested by 
limitation of motion.  This is so because knee or hip 
disability is generally rated on loss of motion, see 
38 C.F.R. § 4.71a, Diagnostic Codes 5252, 5260, 5261 (1998), 
and the provisions of Diagnostic Code 5255 require 
consideration of knee or hip disability, as noted above.  For 
this reason, medical evidence is required as to the degree of 
functional loss caused by the veteran's pain from this 
disability.  See DeLuca v. Brown, 8 Vet.App. 202 (1995) 
(evaluation of musculoskeletal disorders rated on the basis 
of limitation of motion requires consideration of functional 
losses due to pain).  This is especially so in light of the 
veteran's complaints of increased problems with certain 
activities.

When rating musculoskeletal disability, it should be 
remembered that "a part which becomes painful on use must be 
regarded as seriously disabled."  38 C.F.R. § 4.40 (1998).  
In DeLuca, supra, the United States Court of Appeals for 
Veterans Claims (Court) cited the case of Bierman v. Brown, 
6 Vet.App. 125, 129 (1994) in which 38 C.F.R. § 4.10 was 
quoted for the proposition that a rating examination must 
include a "full description of the effects of disability 
upon the person's ordinary activity."  DeLuca, at 206 
(emphasis added).  In order to effectuate this requirement, 
the Court explained that, when the pertinent diagnostic 
criteria provide for a rating on the basis of loss of range 
of motion, determinations regarding functional loss are to be 
"'portray[ed]' (§ 4.40) in terms of the degree of additional 
range-of-motion loss due to pain on use or during flare-
ups."  Id.  This is what is required in the context of a VA 
medical examination concerning the veteran's disability.

The service medical records reflect that the veteran was 
involved in an automobile accident in service in November 
1956.  He sustained multiple injuries including a fracture of 
the left femur, both through the shaft and through the 
intertrochanteric region, and fractures of both superior and 
inferior ischiopubic rami, with some symphyseal and 
sacroiliac separation.  He was treated with bed rest and 
resuscitatives, and on November 5, 1956, the left lower 
extremity was placed in skeletal traction for treatment of 
the broken femur.  Traction was continued until December 12, 
1956, when a Kirschner wire was removed.  The veteran was 
allowed to use a wheelchair four days later and on December 
22, 1956, he started walking on crutches with no weight-
bearing on the left leg.  By February 1956, the veteran had 
returned to full weight-bearing status and x-rays revealed 
satisfactory healing of the fracture.  The veteran was 
reassigned and profiled for six months with a restriction 
against running, jumping, leg physical training, marching, 
drilling, prolonged standing or walking.  A line of duty 
determination in January 1957 found that the veteran had 
sustained injuries consisting of a comminuted fracture of the 
mid-shaft of the left femur, fracture separation of the left 
pubic rami, and separation of the left sacroiliac.  On 
separation examination in October 1958, the veteran was noted 
to have the following defects: fracture single, comminuted, 
shaft left femur, chronic lumbosacral strain, and 
dislocation, joint, incomplete, symphysis and left 
sacroiliac.

VA outpatient treatment records show that the veteran has 
been seen intermittently for complaints of chronic back pain 
and leg pain/numbness.  The veteran has been followed in the 
pain clinic at the Richmond, Virginia VA Medical Center 
(VAMC).  He has complained of cervical pain and low back 
pain, but has refused to receive any epidural steroid 
injections.  

In September 1996, the veteran reported a July 1994 incident 
in which his legs gave out and he fell, breaking both feet.  
Examination at that time showed normal pelvis, normal 
thoracic spine, and degenerative disc disease at multiple 
levels with mild spinal stenosis of the lumbar spine.  He was 
referred for a neurological consult.  In October 1996, the 
veteran was seen in the neurological department and reported 
back pain all along his spine from the neck down to the low 
back region.  An MRI of the lumbar spine was described as 
showing fairly mild spondylosis.  The veteran did not report 
any clear cut history of an episode of radicular pain or 
sciatica, but on examination, there was an absent right ankle 
jerk with a 2+ left ankle jerk, suggesting that he had 
suffered radicular compression at least at some time in the 
past.  With respect to the veteran's complaints of pain, 
weakness and numbness in his legs, hips and groin region, the 
physician noted that the veteran was vague in his description 
of symptoms.  A prior EMG was not significant for any 
evidence of radiculopathy.  No significant findings were made 
on examination other than the right ankle jerk, as reported 
above.  The veteran was seen in June 1997 and was found to 
have low back pain.  He was prescribed a lumbar corset at 
that time.

On VA examination in July 1996, the veteran presented a 
history of injury in an automobile accident in service, 
wherein his left leg was crushed.  He reported sustaining 
injuries to his pelvis, symphysis pubis and sacroiliac joint 
region, as well as his lumbar vertebrae.  The veteran 
complained of a residual leg length discrepancy of 
approximately one inch involving the left lower extremity.  
He stated that the shortening of his left leg had caused 
recurrent low back pain and pain in the left buttock and 
pelvis area.  He reported problems standing and/or walking 
for any long periods of time due to pain and numbness in his 
feet and legs.  The veteran noted problems sleeping.  The 
veteran indicated that he had been using a back brace on 
occasion as well as taking Tylenol and Percocet for pain 
relief.  On examination, there was tenderness on palpation of 
the lower lumbar spine and tenderness in the posterior aspect 
of the left sacroiliac joint region.  Range of motion of the 
lumbar spine included forward flexion possible to 65 degrees, 
extension possible to 10 degrees, and right and left lateral 
flexion possible to 20 degrees in both planes.  The veteran 
complained of pain on all range of motion.  Straight leg 
raising in the sitting and lying position resulted in 
complaints of pain involving his hips and buttock region, but 
no pain down either leg.  The veteran exhibited full range of 
motion in both hips.  There was a leg length discrepancy of 
approximately three-fourths of an inch.  Deep tendon reflexes 
revealed no deficits on examination.  There was some slight 
weakness involving the plantar flexors of the right foot as 
compared to the left.  Otherwise, there were no other 
neurological deficits other than the stated numbness 
involving the anterior thighs, bilaterally.  X-rays dated in 
June 1996 were reviewed and interpreted to show degenerative 
disc changes in the lumbar spine.  X-rays of the pelvis 
revealed only slight pelvic obliquity with no significant 
abnormality.  X-rays of the left hip were within normal 
limits.  X-rays of the left femur showed a healed fracture 
involving the proximal third of the femur which appeared to 
have healed in reasonable alignment.  The diagnostic 
impression was status post fracture of the left proximal 
femur, to include a leg length discrepancy as described 
above, and perhaps a pelvis injury.  The examiner noted that 
the veteran appeared to have also had a sacroiliac injury 
which had been a source of chronic pain for him.  The 
examiner commented, however, that the veteran's symptoms 
seemed to suggest evidence of spinal stenosis which should be 
pursued further, and numbness involving the anterior aspect 
of both thighs, compatible with injury to the bilateral 
lateral femoral cutaneous nerves.

The Board notes that, while the report of examination refers 
to the veteran's complaints of pain, no attempt was made to 
quantify that pain as required by DeLuca.  There was no 
comment on the functional losses experienced by the veteran 
in terms that can be used to apply the criteria of the 
applicable diagnostic codes.  For example, while a veteran 
may have normal range of motion demonstrated in a clinical 
setting, his functional loss due to pain or flare-ups may be 
comparable to a disability level contemplated by more severe 
limitation of motion.  If so, he must be rated accordingly. 
The only way to apply this rule is for the examiner to 
provide his/her best judgment as to what level of disability 
is caused by the pain or flare-ups, etc., and to report such 
an opinion in terms that can be used to apply the rating 
criteria.  Further, it is unclear from the report of 
examination which of the veteran's current symptoms are the 
result of his service-connected disability.  In order to 
obtain this kind of evidence, a remand is required.

This issue is REMANDED to the RO for the following actions:

1.  The RO should contact the veteran and 
ask him whether he has received any 
treatment for residuals of fractures of 
the left femur, left pelvis and inferior 
pubic rami on the right, dislocations of 
the symphysis pubis and left sacroiliac 
joint, or sacroiliac strain since July 
1996, the date of the last VA 
examination.  Based on his response, and 
with appropriate authorizations, the RO 
should obtain a complete copy of all 
treatment records pertaining to the above 
disability from the identified health 
care provider(s).  All treatment records 
obtained should be associated with the 
claims folder.

2.  Following the receipt of the above-
requested evidence, if any, the RO should 
schedule the veteran for a VA orthopedic 
examination.  All findings should be 
reported in detail.  The examiner should 
report range of motion in the left knee, 
left hip and low back.  The examiner 
should review the claims file, examine 
the veteran and provide findings that 
take into account all functional 
impairments identified in 38 C.F.R. 
§§ 4.40, 4.45 (1998), including pain, 
incoordination, weakness, fatigability, 
abnormal movements, etc.  The examiner 
should identify each functional 
limitation legitimately experienced by 
the veteran as a result of residuals of 
fractures of the left femur, left pelvis 
and inferior pubic rami on the right, 
dislocations of the symphysis pubis and 
left sacroiliac joint, or sacroiliac 
strain.  Functional loss due to such 
difficulties should be described in terms 
of additional range-of-motion loss beyond 
that which is clinically observed.  See 
DeLuca, supra.  If such analysis is not 
possible, the reasons for this 
impossibility should be set forth.  
Radiographic studies of the veteran's 
left femur, left hip/pelvis, and right 
pelvis should be made and associated with 
the claims folder.  The examiner should 
specify what, if any, residual disability 
is caused on the right side by fracture 
of the inferior pubic rami on the right.  
If the veteran is examined at a time of 
maximum disability, this should be noted.  
All findings, opinions and bases therefor 
should be set forth in detail.

3.  Thereafter, the RO should afford the 
veteran a hearing at the RO as requested 
in his November 1998 written statement.

4.  Following completion of the 
foregoing, and after the RO hearing has 
been conducted, the RO should undertake 
any additional development suggested by 
the examiner's findings and opinions, or 
lack thereof.  Thereafter, the RO should 
re-adjudicate the issue on appeal.  If 
the benefit sought is denied, a 
supplemental statement of the case (SSOC) 
should be issued.

The veteran and his representative should be given an 
opportunity to respond to the SSOC.  Thereafter, the claims 
file should be returned to this Board for further appellate 
review.  No action is required of the veteran until he 
receives further notice, but he may submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to procure clarifying data and to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this remanded issue.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

